Certain portions of the exhibit, EX-10, have been omitted based upon a request for confidential treatment.The non-public information has been filed with the Commission. Ball Corporation and Subsidiaries QUARTERLY REPORT ON FORM 10-Q July 2, 2006 EXHIBIT INDEX Description Exhibit Ball Corporation Acquisition-Related, Special Incentive Plan – Combined Metal Food & Household Products Packaging Division and Plastics Packaging Division, which provides for certain cash incentive payments based upon the attainment of certain performance criteria (Form of the plan filed herewith.) EX-10 Subsidiary Guarantees of Debt (Filed herewith.) EX-20 Certifications pursuant to Rule 13a-14(a) or Rule 15d-14(a), by R. David Hoover, Chairman of the Board, President and Chief Executive Officer of Ball Corporation and by Raymond J. Seabrook, Executive Vice President and Chief Financial Officer of Ball Corporation (Filed herewith.) EX-31 Certifications pursuant to Rule 13a-14(b) or Rule 15d-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code, by R. David Hoover, Chairman of the Board, President and Chief Executive Officer of Ball Corporation and by Raymond J. Seabrook, Executive Vice President and Chief Financial Officer of Ball Corporation (Furnished herewith.) EX-32 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995, as amended (Filed herewith.) EX-99
